Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 05/27/2022. Claims 1-9, 12-13, 16-21 and 24-25, as originally filed, are currently pending and have been considered below. Claim 1, 12, 16 and 24 are independent claim. Claims 10-11, 14-15, 22-23 and 26-27 are previously cancelled. No claim is amended or added new.

Priority
The application is a 371 of PCT/EP2017/061308 filed on 05/11/2017. 

Drawings
The drawings filed on 10/22/2019 are accepted by the examiner.

Response to Arguments
Applicant’s arguments filed in the amendments on 05/27/2022 have been fully considered but they are not persuasive. The reasons set forth below.

On pages 9-10 of the remarks, applicant argued regarding claim 1 (and other independent claims) that cited reference Ganesh does not disclose that WiFi AP 130 sends the authorization code to the optical signal 107. The wireless device 102 sends to the WiFi AP 130 an authentication request which is generated based on the received authorization code from the optical signal 107.
Examiner respectfully disagrees. The claim recites “sending WiFi service credentials to a Light Fidelity, Li-Fi AP for transmission” and “receiving and authenticating an authentication request received via a RF transceiver of the WiFi AP from the wireless device”.
From the above claim limitation, Examiner assumes that Li-Fi AP and WiFi AP could be same entity or separate entity since the claim does not explicitly mention if they are separate or same entity. The claim recites that Li-Fi AP is responsible for transmitting the service credential and WiFi AP is responsible to receive and authenticate credential from the wireless device. Ganesh, Fig-1, ¶[0022]- ¶[0025], teaches that the security server determines the authorization code and may command the light sources 120 transmit the authorization code as optical signals 107 to the devices 102 and may also transmit the authorization code to the access point 130. The devices 102 may gain access through the access point 130 to the internet. Here light sources 120 may be mapped to Li-Fi AP and access point 130 may be mapped to WiFi AP. Examiner can also assume that security server 135 and access point 130 could be part of single entity where this single entity sends the authorization code to the wireless device 102 via the light source 120. This single entity then receives the code from wireless device 102 for authentication to provide access to internet.
On pages 10 of the remarks, applicant argued about claim 2 and 17 in cited reference Ganesh the authorization code transmitted in the optical signal 107 may simply be a SSID and/or a specific password set. However in Ganesh, the SSID and/or specific password set is sent from the optical signal 107 to the wireless device 102.
Examiner respectfully disagrees. From the above claim limitation, Examiner assumes that Li-Fi AP and WiFi AP could be same entity or separate entity since the claim does not explicitly mention if they are separate or same entity. Ganesh, Fig-1, ¶[0022]- ¶[0025], teaches that the security server determines the authorization code and may command that the light sources 120 transmit the authorization code as optical signals 107 to the devices 102 and may also transmit the authorization code to the access point 130. Here light sources 120 may be mapped to Li-Fi AP and access point 130 may be mapped to WiFi AP. Examiner can also assume that security server 135 and access point 130 could be part of single entity where this single entity sends the authorization code to the wireless device 102 via the light source 120. This single entity then receives the code from wireless device 102 for authentication to provide access to internet.

On pages 11 of the remarks, applicant argued about claim 4 that in Lee the loudspeaker unit 302 is not a WiFi AP or not included in a WiFi AP, and the mobile device 102 is not a Li-Fi AP. Thus Lee does not disclose that WiFI AP sends a message to the loudspeaker unit 302 to generate the sound signals 304 that transports the message to a Li-Fi AP.
Examiner respectfully disagrees. Claim 4 is taught by the combination of Ganesh and Lee. Ganesh teaches sending authentication code, Li-Fi AP, WiFi service credential etc that are also cited in claim 1. The missing limitation that Ganesh does not teach but Lee teaches is sound emitter device to generate sound signaling to transport message. Lee, ¶[0080], the sound waves produced by the signaling device emits the sound signal that may be received by a microphone embedded in mobile device. Lee does not need to teach that loudspeaker unit needs to be a WiFi AP or Li-Fi AP. Lee teaches mobile devices that includes light and sound signals such as flashing lights, flashing colors and emitting sounds. Lee, ¶[0003] teaches mobile devices that can view or hear the signaling devices may use sensors to receive the signals emitted by the signaling devices, and may evaluate the received signals to detect embedded messages.

For the entire above reasons Examiner maintains the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 7-9, 12, 16-18, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesh (US Patent Application Publication No 2014/0208387 A1). 

Regarding Claim 1, Ganesh discloses a method by a WiFi access point, AP, for setting-up a WiFi connection with a wireless device, the method comprising: 
sending WiFi service credentials to a Light Fidelity, Li-Fi AP for transmission through Li-Fi signaling that is broadcast for reception by wireless devices (Ganesh, Fig-1, ¶[0022], security server transmits the authorization code and commands the light sources to transmit the authorization code as optical signals to the devices 102 and may also transmit to the access point to control the access point access. Here light sources 120 may be mapped to Li-Fi AP and access point 130 may be mapped to WiFi AP. Examiner can also assume that security server 135 and access point 130 could be part of single entity where this single entity sends the authorization code to the wireless device 102 via the light source 120. This single entity then receives the code from wireless device 102 for authentication to provide access to internet); 
receiving and authenticating an authentication request received via a RF transceiver of the WiFi AP from the wireless device responding to the WiFi service credentials that were broadcast through the Li-Fi signaling (Ganesh, Fig-1, ¶[0026], processor of the device 102 may command the transmission of the authorization code through the modem via link to the access point in order to utilize the access point to gain access to the internet and network. If the access point accepts the authorization code, the access point may allow device to gain access to the internet and other networks); and 
establishing a WiFi RF connection with the wireless device responsive to the authentication (Ganesh, Fig-1-3, ¶[0028]- ¶[0030], the wireless devices may process the received optical signal to identify and decipher an authorization code from the optical signal and may transmit the authorization code to the wireless access point. If the wireless access point identifies the authorization code as being authorized, the wireless access point may allow the wireless devices to connect to the internet).

Regarding Claim 2, Ganesh discloses the method of Claim 1, wherein sending WiFi service credentials to the Li-Fi AP, comprises: 
sending a message to the Li-Fi AP containing a Service Set IDentifier (SSID) for a WiFi network provided by the WiFi AP and containing an access key for the WiFi network (Ganesh, ¶[0027], authorization code may simply be a SSID and/or a MAC address  of an access point and/or may be a specific password set by the security server).

Regarding Claim 3, Ganesh discloses the method of Claim 1, wherein sending WiFi service credentials to the Li-Fi AP, comprises: 
sending a message that is addressed to the Li-Fi AP and contains the WiFi service credentials through one of: a wired network connection to the Li-Fi AP; and a WiFi RF connection to the Li-Fi AP (Ganesh, Fig-1, ¶[0023], authorization code transmitted by the light source which is received by the light sensor of the device may be a digital optical signal).
 
Regarding Claim 7, Ganesh discloses the method of Claim 1, wherein sending WiFi service credentials to the Li-Fi AP, comprises: 
sending a message that is addressed to the Li-Fi AP and contains a Service Set Identifier (SSID) for a WiFi network provided by the WiFi AP (Ganesh, ¶[0027], authorization code may simply be a SSID and/or a MAC address  of an access point and/or may be a specific password set by the security serve); and 
sending another message that is addressed to another Li-Fi AP, which is separate and spaced apart from the Li-Fi AP, and contains an access key for the WiFi network (Ganesh, Fig-3, ¶[0029], plurality of LEDs 120 may be attached. ¶[0034], authorization code may be periodically (every minute, every hour, every day, every week etc) updated by the security server), 
wherein the receiving and authenticating of the authentication request which is generated by the wireless device based on the SSID and the access key (Ganesh, Fig-3, ¶[0034], the security server may periodically select new authorization codes that are given to the wireless access point for authorization and that are transmitted to the wireless devices 312, 316 through LEDs 120). 

Regarding Claim 8, Ganesh discloses the method Claim 1, further comprising: 
selecting the Li-Fi AP from among a set of Li-Fi APs, which are dispersed within a building and each communicatively connected to the WiFi AP, based on the Li-Fi AP being determined to be at a location within the building wherein a WiFi RF connection is allowed to be established (Ganesh, Fig-3, ¶[0030], users 310, 314 sitting at the table based upon optical signal that include authorization code received from LEDs 120 may gain access to the wireless access point 130); and 
prohibiting sending of the WiFi service credentials to at least one other Li-Fi AP among the set of Li-Fi APs based on the other Li-Fi AP being determined to be at another location within the building where a WiFi RF connection is not allowed to be established (Ganesh, Fig-3, ¶[0031], users having wireless devices 354 outside of the coffee shop can not obtain the optical signal 107 from the LEDs including the authorization code such that they can not obtain wireless access through the wireless access point).

Regarding Claim 9, Ganesh discloses the method Claim 8, further comprising: 
determining which Li-Fi APs among the set of Li-Fi APs are at locations where a WiFi RF connection is allowed to be established with the WiFi AP, based on accessing a data structure repository that associates identifiers of the Li-Fi APs in the set of Li-Fi APs with indications of whether the associated Li-Fi APs are located where WiFi RF connections are allowed to be established with the WiFi AP (Ganesh, Fig-3, ¶[0030], users 310, 314 sitting at the table based upon optical signal that include authorization code received from LEDs 120 may gain access to the wireless access point 130. ¶[0031], users having wireless devices 354 outside of the coffee shop can not obtain the optical signal 107 from the LEDs including the authorization code such that they can not obtain wireless access through the wireless access point).
 
Regarding Claim 12, Ganesh discloses a WiFi access point, AP, comprising: 
at least one transceiver (Ganesh, Fig-1); 
at least one processor coupled to the at least one transceiver (Ganesh, Fig-1); and
at least one memory coupled to the at least one processor and storing program code that when executed by the at least one processor causes the at least one processor to perform operations comprising (Ganesh, Fig-1):
sending WiFi service credentials to a Light Fidelity, Li-Fi, AP for transmission through Li- Fi signaling that is broadcast for reception by wireless devices (Ganesh, Fig-1, ¶[0022], security server transmits the authorization code and commands the light sources to transmit the authorization code as optical signals to the devices 102 and may also transmit to the access point to control the access point access. Here light sources 120 may be mapped to Li-Fi AP and access point 130 may be mapped to WiFi AP. Examiner can also assume that security server 135 and access point 130 could be part of single entity where this single entity sends the authorization code to the wireless device 102 via the light source 120. This single entity then receives the code from wireless device 102 for authentication to provide access to internet); 
receiving and authenticating an authentication request received via a RF transceiver of the WiFi AP from the wireless device responding to the WiFi service credentials that were broadcast through the Li-Fi signaling (Ganesh, Fig-1, ¶[0026], processor of the device 102 may command the transmission of the authorization code through the modem via link to the access point in order to utilize the access point to gain access to the internet and network. If the access point accepts the authorization code, the access point may allow device to gain access to the internet and other networks); and 
establishing a WiFi RF connection with the wireless device responsive to the authentication (Ganesh, Fig-1-3, ¶[0028]- ¶[0030], the wireless devices may process the received optical signal to identify and decipher an authorization code from the optical signal and may transmit the authorization code to the wireless access point. If the wireless access point identifies the authorization code as being authorized, the wireless access point may allow the wireless devices to connect to the internet).

Regarding Claim 16, Ganesh discloses a method by a wireless device that sets-up a WiFi connection with a WiFi access point, AP, the method comprising: 
receiving WiFi service credentials through Light Fidelity, Li-Fi, signaling from a Li-Fi AP that is broadcast for reception by wireless devices (Ganesh, Fig-1, ¶[0022], security server transmits the authorization code and commands the light sources to transmit the authorization code as optical signals to the devices 102 and may also transmit to the access point to control the access point access. Here light sources 120 may be mapped to Li-Fi AP and access point 130 may be mapped to WiFi AP. Examiner can also assume that security server 135 and access point 130 could be part of single entity where this single entity sends the authorization code to the wireless device 102 via the light source 120. This single entity then receives the code from wireless device 102 for authentication to provide access to internet); 
sending an authentication request through a RF transceiver of the wireless device to the WiFi AP, the authentication request being generated based on the WiFi service credentials received through the Li-Fi signaling (Ganesh, Fig-1, ¶[0026], processor of the device 102 may command the transmission of the authorization code through the modem via link to the access point in order to utilize the access point to gain access to the internet and network. If the access point accepts the authorization code, the access point may allow device to gain access to the internet and other networks); and 
establishing a WiFi RF connection with the WiFi AP based on the authentication request (Ganesh, Fig-1-3, ¶[0028]- ¶[0030], the wireless devices may process the received optical signal to identify and decipher an authorization code from the optical signal and may transmit the authorization code to the wireless access point. If the wireless access point identifies the authorization code as being authorized, the wireless access point may allow the wireless devices to connect to the internet). 

Regarding Claim 17, Ganesh discloses the method of Claim 16, wherein the WiFi service credentials comprise a Service Set Identifier (SSID) for a WiFi network provided by the WiFi AP and an access key for the WiFi network (Ganesh, ¶[0027], authorization code may simply be a SSID and/or a MAC address  of an access point and/or may be a specific password set by the security server).

Regarding Claim 18, Ganesh discloses the method of Claim 16, 
wherein the WiFi service credentials are received from the Li-Fi AP as Li-Fi encoded WiFi service credentials (Ganesh, ¶[0027], authorization code may simply be a SSID and/or a MAC address  of an access point and/or may be a specific password set by the security serve), and 
further comprising decoding the Li-Fi encoded WiFi service credentials to extract the WiFi service credentials (Ganesh, ¶[0027], authorization code may simply be a SSID and/or a MAC address  of an access point and/or may be a specific password set by the security serve). 

Regarding Claim 21, Ganesh discloses the method of Claim 16, wherein receiving WiFi service credentials through Li-Fi signaling from a Li-Fi AP that is broadcast for reception by wireless devices, comprises: 
receiving a message from the Li-Fi AP containing a Service Set Identifier (SSID) for a WiFi network provided by the WiFi AP (Ganesh, ¶[0027], authorization code may simply be a SSID and/or a MAC address  of an access point and/or may be a specific password set by the security server); and 
receiving another message from another Li-Fi AP, which is separate and spaced apart from the Li-Fi AP, and contains an access key for the WiFi network (Ganesh, Fig-3, ¶[0029], plurality of LEDs 120 may be attached. ¶[0034], authorization code may be periodically (every minute, every hour, every day, every week etc) updated by the security server), 
wherein the authentication request is generated based on the SSTD and the access key (Ganesh, Fig-3, ¶[0034], the security server may periodically select new authorization codes that are given to the wireless access point for authorization and that are transmitted to the wireless devices 312, 316 through LEDs 120).

Regarding Claim 24, Ganesh discloses a wireless device comprising: 
at least one transceiver (Ganesh, Fig-1); 
at least one processor coupled to the at least one transceiver (Ganesh, Fig-1); and
at least one memory coupled to the at least one processor and storing program code that when executed by the at least one processor causes the at least one processor to perform operations comprising:
receiving WiFi service credentials through Light Fidelity, Li-Fi, signaling from a Li-Fi AP that is broadcast for reception by wireless devices (Ganesh, Fig-1, ¶[0022], security server transmits the authorization code and commands the light sources to transmit the authorization code as optical signals to the devices 102 and may also transmit to the access point to control the access point access. Here light sources 120 may be mapped to Li-Fi AP and access point 130 may be mapped to WiFi AP. Examiner can also assume that security server 135 and access point 130 could be part of single entity where this single entity sends the authorization code to the wireless device 102 via the light source 120. This single entity then receives the code from wireless device 102 for authentication to provide access to internet); 
sending an authentication request through a RF transceiver of the wireless device to the WiFi access point, the authentication request being generated based on the WiFi service credentials received through the Li-Fi signaling (Ganesh, Fig-1, ¶[0026], processor of the device 102 may command the transmission of the authorization code through the modem via link to the access point in order to utilize the access point to gain access to the internet and network. If the access point accepts the authorization code, the access point may allow device to gain access to the internet and other networks); and 
establishing a WiFi RF connection with the WiFi AP based on the authentication request (Ganesh, Fig-1-3, ¶[0028]- ¶[0030], the wireless devices may process the received optical signal to identify and decipher an authorization code from the optical signal and may transmit the authorization code to the wireless access point. If the wireless access point identifies the authorization code as being authorized, the wireless access point may allow the wireless devices to connect to the internet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US Patent Application Publication No 2014/0208387 A1) in view of Lee (US Patent Application Publication No 2014/0056172 A1). 

Regarding Claim 4, Ganesh does not disclose the following limitation that Lee teaches:
the method of Claim 1, wherein sending WiFi service credentials to the Li-Fi AP, comprises:
sending a message, which is addressed to the Li-Fi AP and contains the WiFi service credentials, to a sound emitter device to generate sound signaling that transports the message to the Li-Fi AP (Lee, Fig-3A-3B, ¶[0088], the mobile device may process the received sound signals to determine whether it includes any connectivity data. Mobile device may transmit the mobile device ID and connectivity data obtained from sound signal to send a request message to join the network). 
Ganesh in view of Lee are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ganesh in view of Lee to include the idea of transmitting light and sound wave in response to any synchronizing signal while accessing or joining access node or network. The modification will reduce any fraudulent user to get access to the designated network.

Claim 5-6, 13, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US Patent Application Publication No 2014/0208387 A1) in view of Kumar (US Patent Application Publication No 2016/0196218 A1). 

Regarding Claim 5, Ganesh does not disclose the following limitation that Kumar teaches
the method of Claim 1, wherein sending WiFi service credentials to the Li-Fi AP, comprises: 
splitting the WiFi service credentials into a plurality of chunks (Kumar, ¶[0028]- ¶[0032], the file is divided into chunks . Each chunk may be encrypted using a public key);
spreading the plurality of chunks across a plurality of messages (Kumar, ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices);
addressing at least some of the plurality of messages to different ones of a plurality of Li- Fi APs that includes the Li-Fi AP (Kumar, ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices); and 
sending the plurality of messages to the addressed ones of the plurality of Li-Fi Aps (Kumar, ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices). 
Ganesh in view of Kumar are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and securing personal data”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ganesh in view of Kumar to include the idea of having a backup mechanism which reduces the attack surface and reduces the reliance on a single cloud storage provider.

Regarding Claim 6, Ganesh does not disclose the following limitations that Kumar teaches
the method of Claim 5, wherein spreading the plurality of chunks across a plurality of messages, comprises: 
embedding a sequence number in each of the plurality of messages that indicates locations of the chunks in a sequence to be use by the wireless device to re-generate the WiFi service credentials from the plurality of chunks (Kumar, ¶[0030], the back up map consists of the relation between chunks and storage services. The back up map provides location of a particular chunk in a particular location, as well as method used for chunking of the particular chunk). 

Regarding Claim 13, Ganesh does not disclose the following limitation that Kumar teaches:
the WiFi AP of Claim 12, wherein the sending of the WiFi service credentials comprises operations to: 
split the WiFi service credentials into a plurality of chunks (Kumar, ¶[0028]- ¶[0032], the file is divided into chunks . Each chunk may be encrypted using a public key); 
spread the plurality of chunks across a plurality of messages (Kumar, ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices);
address at least some of the plurality of messages to different ones of a plurality of Li-Fi APs that includes the Li-Fi AP (Kumar, ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices); and 
send the plurality of messages to the addressed ones of the plurality of Li-Fi APs (Kumar, ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices). 

Regarding Claim 19, Ganesh does not disclose the following limitation that Kumar teaches:
the method of Claim 16, wherein receiving WiFi service credentials through Li-Fi signaling from a Li-Fi AP that is broadcast for reception by wireless devices, comprises: 
receiving a plurality of chunks that are spread across a plurality of messages that are received by the wireless device through Li-Fi signaling from a plurality of the Li-Fi APs which includes the Li-Fi AP, wherein the WiFi AP formed the plurality of chunks spread across the plurality of messages by splitting the WiFi service credentials into the plurality of chunks (Kumar, ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices); and 
re-generating the WiFi service credentials from the plurality of chunks (Kumar, ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices).

Regarding Claim 20, Ganesh does not disclose the following limitation that Kumar teaches: 
the method of Claim 19, wherein re-generating the WiFi service credentials from the plurality of chunks, comprises: 
determining locations of the plurality of chunks in a sequence for which they are to be used when re-generating the WiFi service credentials, based on a sequence number embedded in each of the plurality of messages by the WiFi AP (Kumar, ¶[0030], the back up map consists of the relation between chunks and storage services. The back up map provides location of a particular chunk in a particular location, as well as method used for chunking of the particular chunk).

Regarding Claim 25, Ganesh does not disclose the following limitation that Kumar teaches:
the wireless device of Claim 24, wherein the receiving WiFi service credentials through Li-Fi signaling from a Li-Fi AP that is broadcast for reception by wireless devices, comprises: 
receiving a plurality of chunks that are spread across a plurality of messages that are received by the wireless device through Li-Fi signaling from a plurality of the Li-Fi APs which includes the Li-Fi AP, wherein the WiFi AP formed the plurality of chunks spread across the plurality of messages by splitting the WiFi service credentials into the plurality of chunks (Kumar, ¶[0028]- ¶[0032], the file is divided into chunks . Each chunk may be encrypted using a public key. ¶[0029], encrypted chunks are distributed to the user configured destination devices or cloud storage services. The backup module distributes chunks to destination devices. ¶[0030], the backup map consists of the relation between chunks and storage services. The backup map provides location of a particular chunk in a particular location, as well as method used for chunking of the particular chunk); and 
re-generating the WiFi service credentials from the plurality of chunks (Kumar, ¶[0030], the back up map consists of the relation between chunks and storage services. The back up map provides location of a particular chunk in a particular location, as well as method used for chunking of the particular chunk).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433